DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 4/30/2021 is acknowledged.
Claims 1, 8, 14, and 16 have been amended.  Objection to claim 16 is withdrawn.
Claims 4, 11, and 17 have been cancelled.
Claims 1-4, 6-10, 12-16, and 18-20 remain pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attempts to reach Applicant’s Representative Daniel D’Addario for authorization of this examiner’s amendment on May 4th, 5th, 10th, and 13th, 2021 went unanswered.  Please contact the Examiner with any questions or concerns regarding the below Examiner Amendment, which is made to claims 8 and 14 similar to present claim 1 to provide proper antecedent basis for “each session key”.  Any discrepancies may be addressed via 312 Amendment and/or Corrected Notice of Allowability.    



	Claims 8 and 14 have been amended as follows:
	In claim 8, lines 3-4: “request, at a first network device, a Bidirectional Forwarding Detection (BFD) session with a second network device, wherein the BFD session has a corresponding BFD session key;”
In claim 14, lines 2-3: “a session requestor to request, at a first network device, a Bidirectional Forwarding Detection (BFD) session with a second network device, wherein the BFD session has a corresponding BFD session key;” 

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The present amendments to independent claims 1, 8, and 14 incorporate previously indicated allowable subject matter from now-cancelled claims 5, 11, and 17.  The prior art of record does not teach or fairly suggest the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477